            Case 2:20-cv-01505-BJR Document 1 Filed 10/11/20 Page 1 of 7




 1

 2

 3

 4

 5

 6
                                    United States District Court
 7                            Western District of Washington At Seattle

 8    Gilda Cork
 9
                                     Plaintiff,             No.
10
      vs.
11                                                          Complaint For Damages
12
      Holland America Line N.V., a Curacao                  For Personal Injuries
      corporation; HAL Antillen N.V., a Curacao
13    corporation; HAL Nederland N.V., a                    Jury Demand
      Curacao corporation; Holland America Line
14    USA Inc., a Delaware corporation
15
                                     Defendants.
16

17           Plaintiff, Gilda Cork, for cause of action against Defendants, alleges and states as follows:
18
                                                  PARTIES
19
             1.      Plaintiff Gilda Cork is now, and was at all times mentioned in this complaint,
20

21
     residing in the state of Arkansas.

22           2.      The Defendant Holland America Line N.V., is now, and was at all times
23   material a foreign corporation, and an owner and or operator of the MS Nieuw Amsterdam.
24
             3.      The Defendant HAL Antillen N.V., is now, and was at all times material a
25
     Curacao corporation and the owner and or operator of the MS Nieuw Amsterdam.
26

27
      Complaint For Damages                                                       Mou r e L aw , p ll c
                                                                            A Professional Limited L iab ility Co mpany
28    For Personal Injuries - 1                                                1521 Second Avenue, Suite 1400
                                                                                     Seattle, WA 98101
                                                                                    Phone: (206) 300-2351
29                                                                                 Fax: (206) 206-374-2293
      Case No 20 -
            Case 2:20-cv-01505-BJR Document 1 Filed 10/11/20 Page 2 of 7




 1
             4.       The Defendant HAL Nederland N.V., is now, and was at all times material a
 2

 3
     Curacao corporation and the owner and or operator of the MS Nieuw Amsterdam.

 4           5.       The Defendant Holland America Line-USA Inc., is now, and was at all times

 5   material, a Delaware corporation and the owner and or operator of the cruise ship MS Nieuw
 6
     Amsterdam on which the subject incident occurred. At all times material Holland America
 7
     Line-USA Inc. was the agent of the other named defendants.
 8

 9
             6.        At all times relevant and material to this complaint, Defendants acted through

10   their agents, employees, and/or representatives, who in turn acted within the scope of their

11   employment and/or agency.
12

13
             7.       At all times relevant and material to this complaint, one or more of the

14   Defendants were bound by a contract(s) or agreement(s) with other parties, requiring

15   Defendants, either on their own behalf and/or on behalf of other parties, to maintain, operate,

16   and otherwise control the cruise ship in a way that would be safe for use by passengers and

17   invitees.

18
                                      JURISDICTION AND VENUE
19

20           9.       This court has jurisdiction under 28 U.S.C. §§ 1332 and 1333, 46 U.S.C. §

21   30302, and or under the general maritime law, and under the contract(s) of carriage under
22   which the claims are brought. Jurisdiction is thus based on the court’s admiralty jurisdiction
23
     and pursuant 28 U.S.C. § 1332 as there is complete diversity of citizenship between the
24
     Plaintiff and Defendants and the amount in controversy exceeds $75,000, exclusive of interest
25

26   and costs.

27
      Complaint For Damages                                                        Mou r e L aw , p ll c
28                                                                           A Professional Limited L iab ility Co mpany
      For Personal Injuries - 2                                                 1521 Second Avenue, Suite 1400
      Case No. 20 -                                                                   Seattle, WA 98101
29                                                                                   Phone: (206) 300-2351
                                                                                    Fax: (206) 206-374-2293
            Case 2:20-cv-01505-BJR Document 1 Filed 10/11/20 Page 3 of 7




 1
             10.      This Court has personal jurisdiction over Defendants.
 2

 3
             11.      Venue is proper in this Judicial District under 28 U.S.C. § 1391 (b) and (c)

 4   because the Defendants are subject to personal jurisdiction in this Judicial District and

 5   therefore are deemed to reside in this District.
 6
              12.     All conditions precedent for filing and maintaining this action have been
 7
     satisfied, have been waived, or do not apply.
 8

 9
                                                   FACTS

10           13.      The Plaintiff entered into a contract of carriage with Defendants for the purpose

11   of a cruise aboard the cruise ship MS Nieuw Amsterdam. The cruise commenced on October
12
     26, 2019, in Ft. Lauderdale, Florida, and Ms. Cork disembarked from the Vessel in Ft.
13
     Lauderdale, Florida on November 2, 2019.
14

15
             14.      On or about October 28, 2019, Plaintiff was a fare-paying passenger when she

16   suffered serious injuries while walking through the Ocean Bar on Deck 3 on the Vessel, where

17   she tripped on a vacant bandstand. The bandstand was unlit and did not have any railing or
18
     guard; it was difficult to see because of the many different floor treatments and because the bar
19
     was not well lit at the time. Ms. Cork fell hard on to the floor onto her head, face, neck, right
20

21
     arm, and right shoulder causing her injuries.

22           15.      This injury event was plainly the result of Defendants’ breaching the duty of

23   exercising reasonable care as the bandstand did not have a rail and was not properly lit and was
24
     and is defective.
25

26

27
      Complaint For Damages                                                         Mou r e L aw , p ll c
28                                                                            A Professional Limited L iab ility Co mpany
      For Personal Injuries - 3                                                  1521 Second Avenue, Suite 1400
      Case No. 20 -                                                                    Seattle, WA 98101
29                                                                                    Phone: (206) 300-2351
                                                                                     Fax: (206) 206-374-2293
            Case 2:20-cv-01505-BJR Document 1 Filed 10/11/20 Page 4 of 7




 1
               16.    Upon returning home, Plaintiff underwent significant medical treatment for the
 2

 3
     injuries caused by Defendants’ negligence.

 4                                             CAUSE OF ACTION

 5             17.    Plaintiff re-alleges the allegations in Paragraphs 1-16 as though set forth fully
 6
     herein.
 7
               18.    The Defendants, as owners and operators of the Vessel, owed Plaintiff an
 8

 9
     affirmative duty of reasonable care under the circumstances, or alternatively, a higher duty of

10   care commensurate with their common maritime carrier/passenger relationship to Plaintiff.

11             19.    Defendants owed Plaintiff a duty to maintain the vessel and its amenities in safe
12
     condition and to warn passengers of dangerous conditions.
13
               20.    Defendants knew or should have known of the defective and unreasonably
14

15
     dangerous conditions presented by the unmarked and unlit bandstand on which Plaintiff tripped

16   and fell.

17             21.    On or about October 28, 2019 Defendants, their agents and or employees
18
     breached their duty of care to Plaintiff in one or more of the following ways, but in no way
19
     limited to:
20

21
                      a.          Defendants failed to use reasonable care to safeguard the Plaintiff during

22                    her cruise;

23                    b.          Defendants failed to use reasonable care to inspect for hazards and to
24
                      maintain the vessel in a safe condition;
25

26

27
      Complaint For Damages                                                            Mou r e L aw , p ll c
28                                                                               A Professional Limited L iab ility Co mpany
      For Personal Injuries - 4                                                     1521 Second Avenue, Suite 1400
      Case No. 20 -                                                                       Seattle, WA 98101
29                                                                                       Phone: (206) 300-2351
                                                                                        Fax: (206) 206-374-2293
            Case 2:20-cv-01505-BJR Document 1 Filed 10/11/20 Page 5 of 7




 1
                      c.          Defendants failed to take reasonable steps to correct and or eliminate
 2

 3
                      known existing hazards and dangers presented to the Plaintiff by failing to have

 4                    a rail around the bandstand and have the bandstand well lit;

 5                    d.          Defendants failed to take reasonable steps to warn the Plaintiff of known
 6
                      dangers and hazards presented to passengers like the Plaintiff;
 7
                      e.          Defendants failed to properly maintain its bandstand located in the
 8

 9
                      Ocean Bar on Deck 3;

10                    f.          Defendants failed to provide Plaintiff with a safe passageway through

11                    the Ocean Bar;
12
                      g.          Defendants failed to warn Plaintiff of known safety hazards and to
13
                      provide notice of reasonably foreseeable dangerous conditions and to protect
14

15
                      Plaintiff from the unsafe hazards presented by maritime travel, dangerous

16                    conditions, and seas.

17           22.      The negligent acts and omissions of Defendants both directly and proximately
18
     caused Plaintiff's serious injuries. The full extent of these injuries is not fully known at this time.
19
     Plaintiff prays leave to amend this complaint when the full extent of injuries and disabilities is
20

21
     ascertained.

22           23.      At all times material, Plaintiff was acting with due care for her own safety.

23                                                   DAMAGES
24
             24.      As a direct and proximate result of Defendants' negligence, Plaintiff suffered
25
     serious permanent bodily injuries, including but not limited to injury to her head, face, neck,
26

27
      Complaint For Damages                                                            Mou r e L aw , p ll c
28                                                                               A Professional Limited L iab ility Co mpany
      For Personal Injuries - 5                                                     1521 Second Avenue, Suite 1400
      Case No. 20 -                                                                       Seattle, WA 98101
29                                                                                       Phone: (206) 300-2351
                                                                                        Fax: (206) 206-374-2293
            Case 2:20-cv-01505-BJR Document 1 Filed 10/11/20 Page 6 of 7




 1
     arm, and shoulder. The Plaintiff's injuries resulted in pecuniary and other compensable losses,
 2

 3
     including significant past and future reasonable and necessary medical and health care

 4   expenses. These include, but are in no way limited to, medical and physical therapy charges

 5   and co-pays, prescription and health care aid fees and costs, and other past and future heath
 6
     care fees, charges and co-pays to be determined at the time of trial.
 7
              25.     As a direct and proximate result of Defendants' negligence, Plaintiff incurred
 8

 9
     past and future out-of-pocket expenses in connection with her reasonable and necessary

10   medical treatment including, but in no way limited to, transportation to obtain healthcare, and

11   for household services, assistance, and other out of pocket costs in amounts to be proven at the
12
     time of trial.
13
             26.      As a direct and proximate result of Defendants' negligence, Plaintiff
14

15
     experienced physical and emotional injuries, including but in no way limited to, permanent

16   physical impairment, disfigurement, pain, suffering, disability, limitations and loss of

17   enjoyment of life in the past, and Plaintiff will with reasonable certainty continue to experience
18
     such injuries and general damages in the future.
19
                                              JURY DEMAND
20

21
             27.      Plaintiff demands a trial by jury.

22                                        PRAYER FOR RELIEF

23           WHEREFORE, Plaintiff requests that the Court enter judgment against Defendants,
24
     jointly and severally, as follows:
25

26

27
      Complaint For Damages                                                        Mou r e L aw , p ll c
28                                                                           A Professional Limited L iab ility Co mpany
      For Personal Injuries - 6                                                 1521 Second Avenue, Suite 1400
      Case No. 20 -                                                                   Seattle, WA 98101
29                                                                                   Phone: (206) 300-2351
                                                                                    Fax: (206) 206-374-2293
            Case 2:20-cv-01505-BJR Document 1 Filed 10/11/20 Page 7 of 7




 1
             a.       For money judgment in such an amount that will fully and fairly compensate
 2

 3
     Plaintiff for her injuries, including general damages, special damages, and all other damages to

 4   be proven at trial;

 5           b.       For all expenses of health care providers, past, present and future;
 6
             c.       For attorney fees, taxable costs and disbursements;
 7
             d.       For prejudgment interest; and
 8

 9
             e.       For post-judgment interest and other relief allowed by the Court.

10
      DATED this October 11, 2020,
11                                                    MOURE LAW, pllc
12

13
                                                      By _____/sCharles Moure__________________
14                                                       Charles P. Moure, WSBA #23701
                                                         Attorney for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

27
      Complaint For Damages                                                        Mou r e L aw , p ll c
28                                                                           A Professional Limited L iab ility Co mpany
      For Personal Injuries - 7                                                 1521 Second Avenue, Suite 1400
      Case No. 20 -                                                                   Seattle, WA 98101
29                                                                                   Phone: (206) 300-2351
                                                                                    Fax: (206) 206-374-2293
